                         Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 1 of 35



         1
                                  IN THE UNITED STATES DISTRICT COURT F I .L S
         2                                DISTRICT OF CALIFORNIA

         3
                                            SAN JOSE DIVISION
                                                                              (^ocT
             DERRICK LUCKEY, Executor of                                             F'J?ANYSOONG
         4   the Estate of Danyelle A. Luckey,                                NORTHEhN biSTRiCTOF^CALIFORNW
             and                                                                        SAN JOSE
         5   DERRICK LUCKEY and
             ANNETTE LUCKEY, parents of                                                                       op
         6   Danyelle A. Luckey, deceased               CV 18 6071                                      J
         7          Plaintiffs,
                                                       CIVIL ACTION
         8          V.
                                                       FILE NUMBER
         9
             UNITED STATES DEPARTMENT
        10   OF THE NAVY and
             UNITED STATES OF AMERICA,
        11   jointly and severally.
        12          Defendants.

        13
             SERVE:
        14
             United States Attorney General
        15
             U.S. Department of Justice
        16
             950 Pennsylvania Avenue NW
        17
             Washington, D.C. 20530-1000
        18

        19
             Secretary of the Navy
             r
        20
             1000 Navy Pentagon Room No. 48686
        21
             Washington, D.C. 20350-1000
        22
    f
                                           VERIFIED COMPLAINT
f       23
                    COME NOW,DERRICK LUCKEY, executor of the estate of DanyeHe A.
        24
             Luckey, and DERRICK LUCBCEY and ANNETTE LUCKEY, parents of
        25
             Danyelle A Luckey, deceased, plaintiffs in the above-styled action ("Plaintiffs"),
        26
             and set forth this their Complaint against the UNITED STATES OF AMERICA,
        27

        28   Luckey v. United States -Verified Complaint

             Aff. of Rima Laibow, M.D. (Ex. A)
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 2 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 3 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 4 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 5 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 6 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 7 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 8 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 9 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 10 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 11 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 12 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 13 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 14 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 15 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 16 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 17 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 18 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 19 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 20 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 21 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 22 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 23 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 24 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 25 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 26 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 27 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 28 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 29 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 30 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 31 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 32 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 33 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 34 of 35
Case 4:18-cv-06071-HSG Document 1 Filed 10/03/18 Page 35 of 35
